DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Consider Claim 1, claim 1 contains the language “a control unit, configured to control.”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reviewing the specification, there seems to be no structure as to what constitutes a control unit. For example, figure 1 includes block 13 that is labeled “control unit.” However, this is not sufficient structure. Claims 2-17 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, relying on similar rationale for depending upon an independent claim that is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Consider Claim 1, claim 1 is rejected under 35 U.S.C 112(b) because the specification does not include structure to support “a control unit.” Thus, deeming the term unclear. Claims 2-17 are rejected under 35 U.S.C. 112(b) relying on similar rationale for depending upon an independent claim that is rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al (Publication number: US 2019/0268069) in view of Le et al (Publication number: US 2018/0075801).

Consider Claim 1, Nishino et al shows a display device (figure 1B), comprising: 
(a) A light source, configured to emit source light; a control unit, configured to control a drive current of the light source, wherein a modulation cycle of each frame of image to be displayed comprises at least one pulse modulation period (see figures 1B, 8A, and 8B; paragraphs 34 and 35); (This modulator 100 includes on/off switch 2 and modulation controller 3. Modulation controller 3 includes signal source 301, drive circuit 302, and auxiliary power supply circuit 303. Signal source 301 generates the above communication signal. Drive circuit 302 is a buffer circuit which provides the communication signal from signal source 301 to on/off switch 2 as a drive signal for turning on and off on/off switch 2).
(b) The at least one pulse modulation period, the drive current of the light source is an overshoot current such that the light brightness of the light source in the modulation cycle reaches preset brightness (figure 12B; paragraphs 47 and 49); (The drive circuit 302 prevents the current flowing during the on period of on/off switch 2 from exceeding an intended level. The intended level is determined by the reference voltage potential of reference voltage source 310. The intended level and the reference voltage potential are set to suppress the overshoot in the waveform of LED current as shown in (b) of FIG. 9).
(c) A light modulation unit, configured to modulate the source light based on image data of the image to be displayed and light brightness of the light source, to obtain a modulated image (see figures 1B, 8A, and 8B; paragraphs 34 and 35); (This modulator 100 includes on/off switch 2 and modulation controller 3. Modulation controller 3 includes signal source 301, drive circuit 302, and auxiliary power supply circuit 303. Signal source 301 generates the above communication signal. Drive circuit 302 is a buffer circuit which provides the communication signal from signal source 301 to on/off switch 2 as a drive signal for turning on and off on/off switch 2).
However, Nishino et al shows that the light brightness reaches a predetermined brightness, but does not specifically show an average light brightness reaching predetermined brightness.
In related art, Le et al shows an average light brightness reaching predetermined brightness (see paragraphs 54 and 55); (The time averaged value of the current provided to the OLED of a display pixel may be reduced according to decay curve 1008 to compensate for the increase in luminance).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Le et al into the teaching of Nishino in order to enhance undesirable visible flicker (see Le et al; paragraphs 3 and 4).

Consider Claim 2, Nishino et al shows that each modulation cycle comprises a plurality of bit plane modulation periods, each bit plane modulation period comprising at least one pulse modulation period, wherein within each bit plane modulation period, the drive current of the light source, other than during the at least one pulse modulation period, is a rated operating current and the light brightness of the light source is L, wherein during the at least one pulse modulation period, the light brightness of the light source is M*L (M > 1), such that light emitted by the light source in each bit plane modulation period reaches a preset light amount (figure 12B; paragraphs 47 and 49); (The drive circuit 302 prevents the current flowing during the on period of on/off switch 2 from exceeding an intended level. The intended level is determined by the reference voltage potential of reference voltage source 310. The intended level and the reference voltage potential are set to suppress the overshoot in the waveform of LED current as shown in (b) of FIG. 9).

Consider Claim 4, Nishino et al shows that each modulation cycle further comprises m low-brightness modulation periods (m is a positive integer), wherein in each low-brightness modulation period, the light brightness of the light source is lower than L (see figures 1B, 8A, and 8B; paragraphs 34 and 35); (This modulator 100 includes on/off switch 2 and modulation controller 3. Modulation controller 3 includes signal source 301, drive circuit 302, and auxiliary power supply circuit 303. Signal source 301 generates the above communication signal. Drive circuit 302 is a buffer circuit which provides the communication signal from signal source 301 to on/off switch 2 as a drive signal for turning on and off on/off switch 2).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al (Publication number: US 2019/0268069) in view of Le et al (Publication number: US 2018/0075801) in view of Buckley (Patent number: US 10,957,235).
Consider Claims 3 and 6, Nishino and Le do not specifically show  that the modulation time of the at least one pulse modulation period is equal to modulation time corresponding to a least significant bit (LSB), wherein modulation time of each of the low-brightness modulation periods is equal to modulation time corresponding to an LSB.
In related art, Buckley shows that the modulation time of the at least one pulse modulation period is equal to modulation time corresponding to a least significant bit (LSB), wherein modulation time of each of the low-brightness modulation periods is equal to modulation time corresponding to an LSB (see figure 6; column 17, lines 50-67); (The MSB light emitters 410a and the LSB light emitters 410b collectively generate a desired color value. The MSB light emitters 410a and LSB light emitters 410b are driven by PWM signals. In a PWM cycle 610, there can be multiple discrete intervals of potential turn-on times. A turn-on time refers to a time interval in which current is supplied to a light emitter. An off-time or an off state refers to a time interval in which current is not supplied to a light emitter. Whether a light emitter is really turned on in one of the potentially on-intervals 602 or 612 may depend on the actual bit value during the modulation). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Buckley into the teaching of Nishino and Le in order to generate precise color emitted by different light emitters (see Buckley; column 1, lines 15-25).

Allowable Subject Matter
Claims 5 and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/02/2022